United States District Court
Northern District of California

SINC. F03B/ES2

12

 

 

 

 

‘ot wen, 20 209 UNITED STATES DISTRICT COURT

honihy Beis, Osthic, Te, NORTHERN DISTRICT OF CALIFORNIA

3 CAs a . af fy

4 IN THE MATTER OF CV 1 9 4 8O3 j 8 MI

5 Archibald Robert Cunningham , State Bar | SC

ORDER TO SHOW CAUSE RE
6 No. 210625 SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR

7 OF THE COURT

8 || TO: Archibald Robert Cunningham, State Bar No. 210625

9 The State Bar of California has notified the United States District Court for the Northern District of
10 California that, effective November 29, 2019, you have become ineligible to practice law in the State of
11 California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may

render you ineligible for continued active membership in the bar of the Northern District of California.

13 Effective the date of this order, your membership in the bar of this Court is suspended on an interim
14 basis pursuant to Civil Local Rule 1 1-7(b)(1). On or before February 7, 2020, you may file a response to
15 this Order meeting the requirements of Civil Local Rule | 1-7(b)(2), which may be viewed on the Court’s
16 website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
17 || suspended from membership without further notice.

18 If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
19 to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

20 Local Rule 11-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of
21 this Court.

22 IT ISSO ORDERED.
23 Dated: December 30, 2019

24

95 JAMES YOMATO

United Sfates District Judge

26

27

28

Atorney-discipline, OSC CSA
voy, LL-1S

 
